     Case 1:18-cv-01710-DAD-EPG Document 55 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL ANTHONY HOWARD,                              Case No. 1:18-cv-01710-DAD-EPG (PC)
12                                         Plaintiff, ORDER GRANTING DEFENDANTS’
                                                      THIRD MOTION TO MODIFY THE
13                 v.                                 SCHEDULING ORDER
14                                                        (ECF No. 54)
     SGT. ENCINAS, et al.,
15
                                        Defendants.
16

17

18        Before the Court is Defendants’ third motion to modify the scheduling order. (ECF No.

19   54). Having reviewed the motion, the Court finds good cause for granting the requested

20   modifications. Accordingly,

21        IT IS ORDERED that Defendants’ motion to modify the scheduling order is GRANTED.

22   The Court’s scheduling order (ECF No. 42), as previously modified by the Court’s June 24, 2020,

23   September 9, 2020, and December 27, 2020 orders (ECF Nos. 48, 51, 53), is further modified as

24   follows:

25        1.    The deadline for Defendants to depose Plaintiff and file any related motion to compel,

26              currently February 16, 2021, is extended to April 3, 2021; and

27        2.    The deadline for Defendants to file a dispositive motion, currently April 23, 2021, is

28              extended to May 11, 2021.
                                                      1
     Case 1:18-cv-01710-DAD-EPG Document 55 Filed 02/12/21 Page 2 of 2


 1         All other terms and conditions of the scheduling order (ECF No. 42) remain in full force

 2   and effect.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     February 12, 2021                         /s/
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
